DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 8-20) and species 4 - Fig. 4 in the reply filed on 6/17/22 without traverse is acknowledged.  Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  It is noted that claim 17 is not readable on the elected species because the elected species does not pass the mixed stream through the heat exchanger as claimed.  Claims 18-20 are non-elected at least by dependence on claim 17.  Further, new claim 21 is not readable on the originally presented subspecies because the originally claimed and presented subspecies does not fluidly pass the mixed stream of gas to the outlet (90) but instead sends the mixed stream to the ancillary systems (see block 8 in spec. and see original claims).  The originally presented subspecies was constructively elected by original presentation for prosecution on the merits.  Accordingly, claim is also 21 is withdrawn from consideration as being directed to a non-elected subspecies (mutually exclusive disclosed operation of sending the mixed fluid to outlet 90 rather than ancillary systems).  See 37 CFR 1.142(b) and MPEP § 821.03.	
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Information Disclosure Statement
The information disclosure statement filed 8/21/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  
	Particularly, none of the foreign references are related at all to the claimed invention.  It appears that perhaps the applicant has accidently entered references from another application altogether.
Specification
The amendment filed 6/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is no support for the amendment to para. 60. as the original disclosure stated that the operations of figure 4 were for variable letdown liquefaction.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings dated 6/17/22 are not entered and are not acceptable as they introduce new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 8, the recitation, “it is capable” is indefinite as there is no way to determine what “it” references and there is no way to determine what features or characteristics are required of the fluid to be “capable” of flowing in a closed loop.
	The recitation, “a gas storage tank and separator” includes that there are two structures a storage tank and a separator.  But this is not consistent with the disclosure which merely shows a singular structure (70) which can store and separate fluid and therefore the applicant is encouraged to consider claim language that does not imply two separate structures.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandor (US 2013/0263624).
	In regard to claim 8, Vandor teaches a process for natural gas liquefaction (see whole disclosure), comprising: inputting a natural gas stream (at least natural gas from pipeline, para. 2) through one or more contaminant removal systems (70; para. 79) to provide a cleaned gas stream (after 70); compressing (via 34), expanding (see expansion systems below), and inputting through a heat exchanger (101, 102, 101S) the cleaned gas stream (after 70) to provide a plurality of streams of gas comprising: a product stream (at least part of 9, 10, 11, 12); and pr  drimary refrigeration stream (16 or 16 after 110) and a secondary refrigeration stream (13, thru 98); circulating the primary refrigeration stream (16) such that the primary refrigeration stream (16) flows through a closed loop (at least a portion of 16 is recirculated); and liquefying and storing gas from the product stream (part of 9, 10, 11, 12) in a gas storage tank separator (106).  
	In regard to claim 9, Vandor teaches directing the primary refrigeration stream (16) and the secondary refrigeration stream (13) to flow through the heat exchanger (101, 102, 101S).
	In regard to claim 10, Vandor teaches inputting a boil off gas stream (vapor from 106) from the gas storage tank separator (106) through the heat exchanger (101, 102, 101S).
	In regard to claim 11, Vandor teaches after directing the boil off gas stream (vapor from 106) to flow through the heat exchanger (101, 102, 101S), compressing (via 22) the boil off gas stream (vapor from 106) and then sending the boil off gas stream (vapor from 106) to provide fuel gas (fuel) to one or more ancillary systems (fuel to engine 10).
	In regard to claim 13, Vandor teaches that the product stream (at least part of 9, 10, 11, 12) is passed through the heat exchanger (101, 102, 101S), and is passed through a compressor (34) before the heat exchanger (101, 102, 101S).
	In regard to claim 14, Vandor teaches inputting a pre-refrigeration stream (16) through the heat exchanger (101, 102, 101S) and expanding the pre-refrigeration stream (16) through a turbo expander (110) to provide the primary refrigeration stream (16 after 110).  
	In regard to claim 15, Vandor teaches compressing the primary refrigeration stream (16 after 110) through a turbo compressor (114) upon exiting the heat exchanger (101, 102, 101S).  
	In regard to claim 16, Vandor teaches directing the product stream (9, 10, 11, 12) through one or more JT valves (PVC 102) upon exiting the heat exchanger (101, 102, 101S) thereby reducing pressure of the product stream (9, 10, 11, 12) to provide liquefied natural gas for storage (in 106).

Claim(s) 8-10, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 2013/0340475).
In regard to claim 8, Turner teaches a process for natural gas liquefaction (see whole disclosure), comprising: inputting a natural gas stream (at least natural gas from NG to impurity removal, para. 20) through one or more contaminant removal systems (para. 20 “impurities” removed) to provide a cleaned gas stream (112); inputting through a heat exchanger (120) the cleaned gas stream (112) to provide a plurality of streams of gas comprising: a product stream (at least part of 136); and pr  drimary refrigeration stream (128) and a secondary refrigeration stream (138); circulating the primary refrigeration stream (128) such that the primary refrigeration stream (128) flows through a closed loop (at least a portion of 128 is recirculated); and liquefying and storing gas from the product stream (part of 136) in a gas storage tank separator (142).  
	In regard to claim 9, Turner teaches directing the primary refrigeration stream (128) and the secondary refrigeration stream (138) to flow through the heat exchanger (120).
	In regard to claim 10, Turner teaches inputting a boil off gas stream (146) from the gas storage tank separator (142) through the heat exchanger (120).
	In regard to claim 12, Turner teaches that after passing the boil off gas stream (146) through the heat exchanger (120),  then mixing the boil off gas stream (146) with the secondary refrigeration stream (138) to provide a mixed stream of gas (at least 116).
	In regard to claim 15, Turner teaches compressing the primary refrigeration stream (138) through a turbo compressor (156) upon exiting the heat exchanger (120).
	In regard to claim 16, Turner teaches directing the product stream (136) through one or more JT valves (140) upon exiting the heat exchanger (120) thereby reducing pressure of the product stream (136) to provide liquefied natural gas for storage (in 142).












  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 8, 2022